DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2020 and 06/15/2020 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,766,827 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) under examination are anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). The species or sub-genus claimed in the US Patent No. 10,766,827 B1 anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. One of ordinary skill in the art would, on reading the conflicting patent would at once envisage the invention claimed in the examined application. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).
Indication of Allowable Subject Matter
Claims 27-46 would be allowable if the Double Patenting Rejection, set forth in this Office action, is overcome. The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record - Maier et al. (WO 2012083335A1) - discloses a composition comprising:
basalt, wherein the basalt, is present at 50 wt% based on a total weight of the composition [Page 7, lines 5-7]; and
a binding agent [Claim 1] selected from organic liquids (e.g. sulfite liquor, cellulose derivatives, starch molasses, organosilicon substances, etc.) [Page 4, lines 26-31] and a lignosulfonate [Claim 9], wherein the binding agent is present at 1 wt% to 40 wt% based on the total weight of the composition [Claim 6], and wherein the composition is in the form of a plurality of particles (e.g. milled into particles) [Abstract], wherein the plurality of particles have an average particle size of about 5 mm to about 8 mm [Page 10, lines 12-13] which overlaps with the claimed range.

Zhang et al. (CN 104909702 A) disclose a composition comprising basalt, wherein the basalt, is present at 70-75 wt% based on a total weight of the composition [Paragraph 0013] and a binding agent such as potassium humate, wherein the binding agent is present at 15 wt% to 20 wt% based on the total weight of the composition [Paragraph 0013], and wherein the composition is in the form of a plurality of particles [Paragraph 0011, Figures]. 

	Zaseybida et al. (CA 2914547) disclose a variety of soil amendment compositions comprising bio-available fertilizer compositions, combination of macro and trace mineral, carbon-based humic substances and other bio-stimulants. Powdered rock mineral sources such as basalt can
be used as a soil amendment composition and combining humic/fluvic acid with volcanic play an optimal role in bioavailability/nutrient uptake of mineral elements.

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 27 and independent claim 42 with particular attention to a composition wherein “the binding agent is humic acid”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        September 28, 2022